Exhibit 10.65

 

THE WESTERN UNION COMPANY 2015 LONG-TERM INCENTIVE PLAN

NONQUALIFIED STOCK OPTION GRANT

TERMS AND CONDITIONS FOR NON-US SECTION 16 OFFICER 

 

1.



These Terms and Conditions, including the attached Appendix, form part of your
Stock Option Agreement (the “Agreement”) pursuant to which you have been granted
a Nonqualified Stock Option (“Stock Option”) under The Western Union Company
2015 Long-Term Incentive Plan (the “Plan”).  The terms of the Plan are hereby
incorporated in this Agreement by reference and made a part hereof.  Any
capitalized terms used in this Agreement that are not defined herein shall have
the meaning set forth in the Plan.

2.



The number of common shares of The Western Union Company (the “Company”) subject
to the Stock Option, the grant date of the Stock Option and the option exercise
price are all specified in the attached Award Notice (which forms part of the
Agreement).

3.



Subject to the other provisions of this Agreement and the terms of the Plan, you
will “vest” in, or have the right to exercise, this Stock Option as follows:

(a)



On or after the first anniversary and until the tenth anniversary of the grant
date, you may exercise this Stock Option for up to one-fourth (25%) of the total
number of shares covered hereby;

(b)



On or after the second anniversary and until the tenth anniversary of the grant
date, you may exercise this Stock Option for up to one-half (50%) of the total
number of shares covered hereby;

(c)



On or after the third anniversary and until the tenth anniversary of the grant
date, you may exercise this Stock Option for up to three-fourths (75%) of the
total number of shares covered hereby;

(d)



On or after the fourth anniversary (the date of “Full Vesting” of this Award)
 and until the tenth anniversary of the grant date, you may exercise this Stock
Option with respect to the total number of shares covered hereby;

(e)



No part of this Stock Option may be exercised after the tenth anniversary of the
grant date listed in the Award Notice; and

(f)



If you are an eligible participant in the Company’s Severance/Change in Control
Policy (Executive Committee Level) at the time of a Change in Control and your
employment with the Company, a Subsidiary or an Affiliate terminates for an
eligible reason under such policy during the 24-month period commencing on the
effective date of the Change in Control, then this Stock Option shall
immediately become fully vested and exercisable effective on the date of your
termination and may thereafter be exercised by you (or your legal representative
or similar person) until the end of your severance period under such Policy or,
if earlier, the expiration date of the term of this Stock Option. 

This option may not be exercised for a fraction of a common share of the
Company.

Notwithstanding the foregoing provisions in this paragraph 3, you will forfeit
all rights to this Stock Option unless you accept these Terms and Conditions
either through electronic acceptance (if permitted by the Company) or by signing
and returning to the Company a copy of these Terms and Conditions on or before
the 90th day following the grant date listed in the Award Notice.    Signed
copies of these Terms and Conditions should be sent to the attention of: Western
Union Stock Plan Administration, 7001 E. Belleview Avenue, HQ 13, Denver,
Colorado 80237. In addition, notwithstanding any other provision of the Plan or
this Agreement, you must execute and return to the Company or accept
electronically (if permitted by the Company) an updated restrictive covenant
agreement (and any exhibits) if requested by the Company which may contain
certain noncompete, nonsolicitation and/or nondisclosure provisions.  Failure to
execute or electronically accept such an agreement on or before the 90th day
following the grant date will cause this Stock Option to be forfeited and
cancelled by the Company without any payment to you. 



1

Section 16 Officer (Non-U.S.)

--------------------------------------------------------------------------------

 

 

4.



This Stock Option may not be exercised, in whole or in part, unless the
following conditions are met:

(a)



Legal counsel for the Company must be satisfied at the time of exercise that the
issuance of shares upon exercise will comply with applicable U.S. federal,
state, local and foreign laws.

(b)



You pay the exercise price as follows: (i) by giving notice to the Company or
its designee of the number of whole shares of Common Stock to be purchased and
by making payment therefor in full (or arranging for such payment to the
Company's satisfaction) either (A) in cash, (B) except as may be prohibited by
applicable law, in cash by a broker-dealer acceptable to the Company and to whom
you have submitted an irrevocable notice of exercise (i.e., also known as
“cashless exercise”) or (C) by a combination of (A) and (B), and (ii) by
executing such documents as the Company may reasonably request. 

(c)



You must, at all times during the period beginning with the grant date of this
Stock Option and ending on the date of such exercise, have been employed by the
Company, a Subsidiary or an Affiliate or have been engaged in a period of
Related Employment, with certain exceptions noted below.  Service on the Board
after receipt of a Stock Option shall not be considered a termination of
employment.

(d)



You have executed and returned to the Company or accepted electronically an
updated restrictive covenant agreement (and exhibits) if requested by the
Company which may contain certain noncompete, nonsolicitation and/or
nondisclosure provisions.  While a court may sever any provision in the
restrictive covenant agreement, you agree by executing or electronically
accepting the restrictive covenant agreement that you will forfeit this Stock
Option, whether vested or not, if you do not abide by the restrictive covenant
agreement as written.

5.



Absent a period of Related Employment or service on the Board subsequent to the
grant date, if you terminate employment or cease providing services to the
Company, a Subsidiary or an Affiliate while holding this Stock Option, your
right to exercise the Stock Option and the time during which you may exercise
the Stock Option depends on the reason for your termination.

(a)



Disability. If your employment with or service to the Company, a Subsidiary or
an Affiliate terminates by reason of Disability, this Stock Option shall become
fully vested and exercisable and may thereafter be exercised by you (or your
legal representative or similar person) until the date which is one year after
the effective date of your termination of employment or service, or if earlier,
the expiration date of the term of this Stock Option.

(b)



Retirement.   If your employment with or service to the Company, a Subsidiary or
an Affiliate terminates by reason of Retirement, this Stock Option, to the
extent not already vested, shall vest on a prorated basis on the effective date
of your termination of employment or service. Such prorated vesting shall be
calculated by multiplying the total number of shares covered by this Stock
Option as of the grant date by a fraction, the numerator of which is the number
of days between the grant date and the effective date of your termination of
employment or service and the denominator of which is the number of days between
the grant date and the date of Full Vesting of this Award as defined in
paragraph 3, less the portion of this Stock Option which has previously vested
(or based on such other proration methodology selected by the Company which the
Company determines in its sole discretion yields substantially the same results
as the foregoing proration methodology).  The unvested portion of this Stock
Option that does not become vested upon such termination by reason of Retirement
shall be forfeited effective on your termination date and shall be canceled by
the Company.  The vested portion of this Stock Option, including any portion
that had previously become vested and the prorated portion that vests effective
on your termination date in accordance with the above calculation may be
exercised by you (or your legal representative or similar person) until the
earlier of (i) the date which is two years after the effective date of your
termination of employment or service or the last day of your severance period
under the Company’s Severance/Change in Control Policy (Executive Committee
Level) if you qualify for benefits under such policy in connection with your
termination, whichever is later, or (ii) the expiration date of the term of this
Stock Option. In administering the Plan, the Committee reserves the right to
treat your termination of employment due to Retirement the same as "Other
Termination" (as defined in this Agreement) in the event that application of the
immediately preceding sentence would be deemed to be impermissible age
discrimination under local law, as determined in the sole discretion of the
Committee.



2

Section 16 Officer (Non-U.S.)

--------------------------------------------------------------------------------

 

 

(c)



Death. If your employment with or service to the Company, a Subsidiary or an
Affiliate terminates by reason of death, this Stock Option shall become fully
vested and exercisable and may thereafter be exercised by your executor,
administrator, legal representative, beneficiary or similar person until the
date which is one year after the date of death, or if earlier, the expiration
date of the term of this Stock Option.

(d)



Involuntary Termination Without Cause.  Except to the extent paragraph 3(f)
applies, if your employment with or service to the Company, a Subsidiary or an
Affiliate terminates involuntarily and without Cause and at such time you are an
eligible participant in the Severance/Change in Control Policy (Executive
Committee Level) (the “Executive Severance Policy”), subject to your timely
execution of an agreement and release in a form acceptable to the Company which
will include restrictive covenants and a comprehensive release of all claims,
the unvested portion of this Stock Option shall vest on a prorated basis
effective on your termination date.  Notwithstanding anything to the contrary in
the Executive Severance Policy,  such prorated vesting shall be calculated by
multiplying the total number of shares covered by this Stock Option as of the
grant date by a fraction, the numerator of which is the number of days between
the grant date and the effective date of your termination of employment or
service and the denominator of which is the number of days between the grant
date and the date of Full Vesting of this Award as defined in paragraph 3, less
the portion of this Stock Option which has previously vested (or based on such
other proration methodology selected by the Company which the Company determines
in its sole discretion yields substantially the same results as the foregoing
proration methodology).  The unvested portion of this Stock Option that does not
become vested under such calculation shall be forfeited effective on your
termination date and shall be canceled by the Company.  The vested portion of
this Stock Option, including any portion that had previously become vested and
the prorated portion that vests effective on your termination date in accordance
with the above calculation may be exercised by you (or your legal representative
or similar person) until the end of your severance period under such Policy or,
if earlier, the expiration date of the term of this Stock Option.  If your
employment with or service to the Company, a Subsidiary or an Affiliate is
terminated involuntarily and without Cause and you are not an eligible
participant in the Executive Severance Policy on the date of such termination,
this Stock Option shall cease to vest, and to the extent already vested, may
thereafter be exercised by you (or your legal representative or similar person)
until the date which is three months after such involuntary termination, or if
earlier, the expiration date of the term of this Stock Option.  Notwithstanding
the foregoing, if, at the time of your termination of employment, you have
satisfied the applicable age or age and service requirement for “Retirement”
under the Plan, the provisions of paragraph 5(b) above, rather than this
paragraph 5(d), shall be applicable to this Stock Option if at such time the
provisions of paragraph 5(b) are more advantageous to you.

(e)



Termination for Cause.  If your employment with or service to the Company, a
Subsidiary or an Affiliate is terminated for Cause, this Stock Option shall
cease to vest, and to the extent already vested, may thereafter be exercised by
you (or your legal representative or similar person) until the close of the New
York Stock Exchange (if open) on the date of your termination of employment or
service.  If the New York Stock Exchange is closed at the time of your
termination of employment, this Stock Option shall be forfeited at the time your
employment is terminated and shall be canceled by the Company. 

(f)



Other Termination. If your employment with or service to the Company, a
Subsidiary or an Affiliate terminates for any reason other than Disability,
Retirement, death, involuntary termination without Cause, or termination for
Cause, this Stock Option shall cease to vest, and to the extent already vested,
may thereafter be exercised by you (or your legal representative or similar
person) until the close of the New York Stock Exchange (if open) on the date
which is the thirtieth (30th) day following your termination of employment or
service, or if earlier, the expiration date of the term of this Stock
Option.  If the New York Stock Exchange is closed on the thirtieth (30th) day
following your termination of employment or service, then your unexpired Stock
Option may be exercised until the close of the New York Stock Exchange on the
next following day on which the New York Stock Exchange is open, after which
time this Stock Option shall be forfeited and canceled by the Company. 

(g)



Death Following Termination of Employment or Service. If you die during the
applicable Post-Termination Exercise Period, this Stock Option will be
exercisable only to the extent that the Stock Option is exercisable on the date
of your death and may thereafter be exercised by your executor,

3

Section 16 Officer (Non-U.S.)

--------------------------------------------------------------------------------

 

 

administrator, legal representative, beneficiary or similar person until the
date which is one year after the date of your death, or if earlier, the
expiration date of the term of this Stock Option.

6.



Subject to any restrictions imposed by local law, so long as you continue to be
a member of the Executive Committee of the Company, you may transfer this Stock
Option to a Family Member or Family Entity without consideration; provided,
however, in the case of a transfer of this Stock Option to a limited liability
company or a partnership which is a Family Entity, such transfer may be for
consideration consisting solely of an entity interest in the limited liability
company or partnership to which the transfer is made.  Any transfer of this
Stock Option shall be in a form acceptable to the Committee, shall be signed by
you and shall be effective only upon written acknowledgement by the Committee of
its receipt and acceptance of such notice.  If this Stock Option is transferred
to a Family Member or Family Entity, the Stock Option may not thereafter be
sold, assigned, transferred, pledged, hypothecated or otherwise disposed of by
such Family Member or Family Entity except by will or the laws of descent and
distribution.  The Committee has delegated its responsibilities under this
paragraph 6 to the Company’s General Counsel.

7.



The Company shall have the right to require, as of the grant, vesting or
exercise of an option and the sale of any shares of stock received upon exercise
of an option, that you (or any person acting under Paragraph 5 above):

(a)



Pay to the Company or its designee, upon its demand, such amount as may be
requested for the purpose of satisfying its obligation or the obligation of any
of its Subsidiaries or Affiliates or other person to withhold U.S. federal,
state, local or foreign income, employment or other taxes incurred by reason of
the shares.  You may satisfy your obligation to pay such amounts by authorizing
the Company to withhold from your wages or other cash compensation, from
proceeds from the sale of shares or from the shares purchased by you pursuant to
the exercise shares having a fair market value on the date of exercise equal to
the withholding amount.  If the amount requested for the purpose of satisfying
the withholding obligation is not paid, the Company may refuse to allow you to
exercise the option; and

(b)



Provide the Company with any forms, documents or other information reasonably
required by the Company in connection with the grant. 

(c)



Regardless of any action the Company or my employer (the “Employer”) takes with
respect to any or all income tax (including foreign, federal, state and local
taxes), social insurance, payroll tax, payment on account or other tax-related
items related to my participation in the Plan and legally applicable to me
(“Tax-Related Items”), I acknowledge that the ultimate liability for all
Tax-Related Items legally due by me is and remains my responsibility and may
exceed the amount actually withheld by the Company and/or the Employer.  I
further acknowledge that the Company and/or the Employer (i) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the Stock Options, including the grant of the
Stock Options, the exercise of the Stock Options, the receipt of an equivalent
cash payment, the subsequent sale of any shares of Common Stock acquired at
exercise and the receipt of any dividends; and (ii) do not commit to structure
the terms of the grant or any aspect of the Stock Options to reduce or eliminate
my liability for the Tax-Related Items. 

(d)



Prior to any relevant taxable or tax withholding event (“Tax Date”), as
applicable, I will pay or make adequate arrangements satisfactory to the Company
and/or Employer to satisfy all Tax-Related Items.  In this regard, I authorize
the Company and/or the Employer or their respective agents, at their discretion,
to satisfy the obligations with regard to all Tax-Related Items by one or a
combination of the following:  (A) accept a cash payment in U.S. dollars in the
amount of the Tax-Related Items, (B) withhold whole shares of Common Stock which
would otherwise be delivered to me having an aggregate Fair Market Value,
determined as of the Tax Date, or withhold an amount of cash from my wages or
other cash compensation which would otherwise be payable to me by the Company or
the Employer or from any equivalent cash payment received upon exercise of the
Stock Options, equal to the amount necessary to satisfy any such obligation, (C)
withhold from proceeds of the sale of shares of Common Stock acquired upon
issuance of the Stock Options either through a voluntary sale or through a
mandatory sale arranged by the Company (on my behalf pursuant to this
authorization), or (D) a cash payment to the Company by a broker-dealer
acceptable to the Company to whom I have submitted an irrevocable notice of
sale. 



4

Section 16 Officer (Non-U.S.)

--------------------------------------------------------------------------------

 

 

(e)



Finally, I shall pay to the Company or the Employer any amount of Tax-Related
Items that the Company or the Employer may be required to withhold as a result
of my participation in the Plan that cannot be satisfied by the means previously
described.  The Company may refuse to issue shares of Common Stock to me if I
fail to comply with my obligations in connection with the Tax-Related Items as
described herein.

8.



The terms of this Agreement may be amended from time to time by the Committee in
its sole discretion in any manner that it deems appropriate; provided, however,
that no such amendment shall adversely affect in a material manner any right of
yours under this Agreement without your written consent. 

9.



Any action taken or decision made by the Company, the Board, or the Committee or
its delegates arising out of or in connection with the construction,
administration, interpretation or effect of the Plan or this Agreement shall lie
within its sole and absolute discretion, as the case may be, and shall be final,
conclusive and binding on you and all persons claiming under or through you.  By
accepting this grant or other benefit under the Plan, you and each person
claiming under or through you shall be conclusively deemed to have indicated
acceptance and ratification of, and consent to, any action taken under the Plan
by the Company, the Board or the Committee or its delegates. 

10.



The validity, construction, interpretation, administration and effect of the
Plan, and of its rules and regulations, and rights relating to the Plan and to
this Agreement, shall be governed by the substantive laws, but not the choice of
law rules, of the State of Delaware.  If you have received this or any other
document related to the Plan translated into a language other than English and
if the translated version is different than the English version, the English
version will control.

11.



In accepting the grant, you acknowledge that: (i) the Plan is discretionary in
nature and it may be modified, suspended or terminated by the Company or the
Committee at any time; (ii) the grant of the Stock Option is voluntary and
occasional and does not create any contractual or other right to receive future
grants of Stock Options, or benefits in lieu of options, even if options have
been granted repeatedly in the past; (iii) all decisions with respect to any
such future grants will be at the sole discretion of the Committee; (iv) your
participation in the Plan shall not create a right to further employment with
your Employer and shall not interfere with the ability of your Employer to
terminate your employment relationship at any time with or without cause; (v)
your participation in the Plan is voluntary;  (vi) the value of the option is an
extraordinary item of compensation which is outside the scope of your employment
contract, if any; (vii) the options are not part of normal or expected
compensation or salary for any purposes, including, but not limited to,
calculating any severance, resignation, redundancy, end of service payments,
bonuses, long-service awards, pension or retirement benefits or similar
payments; (viii) in the event of involuntary termination of your employment,
your right to receive options under the Plan, if any, will terminate effective
as of the date that you are no longer actively employed regardless of any
reasonable notice period mandated under local law (including but not limited to
statutory law, regulatory law and/or common law) and the right to receive grants
of options will not continue during any required notice period; (ix) the options
have not been granted to you in consideration of your employment with your
Employer, but is purely a gratuity extended by the Company at its sole
discretion, and the option grant can in no event be understood or interpreted to
mean that the Company is your employer or that you have an employment
relationship with the Company; (x) the future value of the underlying shares is
unknown and cannot be predicted with certainty; (xi) if the underlying shares do
not increase in value, the options will have no value; and (xii) no claim or
entitlement to compensation or damages arises from termination of the options or
diminution in value of the options or shares purchased through exercise of the
options and you irrevocably release the Company and your Employer from any such
claim that may arise.     

 

12.



You understand that the Employer, the Company and the Company’s Subsidiaries and
Affiliates collect, store, use and transfer certain personal data about you as
described in this Agreement. 

This personal data includes, where permitted by applicable law, your name, home
address and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, any shares of stock or
directorships held in the Company, details of all stock options or other
entitlement to Shares awarded, canceled, exercised, vested, unvested or
outstanding in your favor (“Data”). 

You understand that providing the Employer and/or the Company with Data is
necessary to effectuate your participation in the Plan and that your refusal to
do so may affect your ability to participate in the Plan.



5

Section 16 Officer (Non-U.S.)

--------------------------------------------------------------------------------

 

 

The Data are processed for the purpose of implementing, administering and
managing your participation in the Plan. Furthermore, Employer, the Company and
the Company’s Subsidiaries and Affiliates also process Data to the extent
necessary for their legitimate interests in administering your benefits.  The
data controller for the processing of Data described in this Agreement is the
Employer and the Company. A list of relevant data controllers across the
European Economic Area is set out in the “EEA Employee and Consultant Data
Privacy Notice” which is maintained on WU Life.

You understand that Data will be transferred to Merrill Lynch-Bank of America or
such other stock plan service provider as may be selected by the Company in the
future, which is assisting the Company with the implementation, administration
and management of the Plan. Furthermore, Data will be transferred between the
Employer, the Company and the Company’s Subsidiaries and Affiliates as necessary
for the purposes described in this Agreement. You understand that some of the
recipients of the Data are located in the United States or elsewhere, and that
the recipient’s country may have different data privacy laws and protections
than your country. To the extent that these data recipients are located in
countries outside the European Economic Area that have not been recognized by
the European Commission as providing an adequate level of data protection, the
Company ensures that appropriate safeguards aimed at ensuring such a level of
data protection are in place as required by applicable law, including by
entering into the European Commission’s EU Standard Contractual Clauses with the
data recipients pursuant to Article 46, §2 of the EU General Data Protection
Regulation 2016/679 of April 27, 2016 (hereinafter: “GDPR”) . You understand
that you may request a list with the names and addresses of any potential
recipients of the Data by contacting your local human resources
representative.  You understand that Data will be held only as long as is
necessary to implement, administer and manage your participation in the Plan. 

You understand that, subject to applicable law, you may, at any time, request to
access or erase Data, request additional information about the storage and
processing of Data, or require any necessary amendments to Data subject to
applicable law.  You may also request the restriction of the processing of Data
or object to that processing on grounds relating to your particular situation.
Subject to applicable law, You also have the right to receive, in a structured,
commonly used and machine-readable format, the Data that you have provided to
the Company, as well as the right to have this Data transmitted to another data
controller, where it is technically feasible. You understand you may also lodge
a complaint to the Supervisory Authority in particular, the Supervisory
Authority of the location of your habitual residence, place of work or place of
the alleged infringement of applicable data protection law. You understand that
you may exercise these rights at any time and without cost, by contacting in
writing your local human resources representative.

You can consult the “EEA Employee and Consultant Data Privacy Notice which is
maintained on WU Life or contact the Company’s Data Protection Officer at 
wuprivacy@westernunion.com for more information about the Company’s data
processing and privacy practices.    

13.



If any provision of this Agreement (including the Appendix) shall be invalid or
unenforceable, such invalidity or unenforceability shall not affect the validity
and enforceability of the remaining provisions of this Agreement. 

14.



Notwithstanding anything in this Agreement to the contrary, this Stock Option,
and any related payments, are subject to the provisions of (i) The Western Union
Company Clawback Policy, as in effect on the grant date, (ii) the clawback
policy, as in effect on the grant date, adopted by the Company in order to
comply with paragraph 7 of the Enhanced Compliance Undertaking of the Deferred
Prosecution Agreement dated January 19, 2017 by and between the Company, the
U.S. Department of Justice, and the U.S. Attorney’s Offices for the Eastern and
Middle Districts of Pennsylvania, the Central District of California, and the
Southern District of Florida, and (iii) any modification to the foregoing
clawback policies or any other clawback policy of the Company adopted to comply
with applicable laws, rules, regulations or governmental orders or judgments.

15.



The validity, construction, interpretation, administration and effect of the
Plan and this Agreement (including the Appendix) shall be governed by the
substantive laws, but not the choice of law rules, of the State of Delaware, as
provided in the Plan.  For purposes of litigating any dispute that arises
directly or indirectly under the Stock Option or the Agreement (including the
Appendix), the parties hereby submit to and consent to the jurisdiction of the
State of Colorado, and agree that such litigation shall be conducted in the
courts of Denver County, or the federal courts for the United States for the
District of Colorado, where this grant is made and/or to be performed.



6

Section 16 Officer (Non-U.S.)

--------------------------------------------------------------------------------

 

 

16.



If you have received this Agreement or any other document related to the Plan
translated into a language other than English and if the translated version is
different than the English version, the English version will control.

17.



The Company may, in its sole discretion, decide to deliver any documents related
to the Stock Option granted under and participation in the Plan or future
options that may be granted under the Plan by electronic means or to request
your consent to participate in the Plan by electronic means.  You hereby consent
to receive such documents by electronic delivery and, if requested, to agree to
participate in the Plan through an online or electronic system established and
maintained by the Company or a third party designated by the Company.

18.



Notwithstanding any provisions in this Award Agreement, the Award shall be
subject to any special terms and conditions set forth in the Appendix for your
country.  The Appendix constitutes part of this Award Agreement.

19.



The Company reserves the right to impose other requirements on your
participation in the Plan, on the Award and on any shares of Common Stock
acquired under the Plan, to the extent the Company determines it is necessary or
advisable in order to comply with any applicable law or facilitate the
administration of the Plan.  You agree to sign any additional agreements or
undertakings that may be necessary to accomplish the foregoing.  Furthermore,
you acknowledge that the laws of the country in which you are working at the
time of grant, exercise or the sale of shares of Common Stock received pursuant
to this Award (including any rules or regulations governing securities, foreign
exchange, tax, labor, or other matters) may subject you to additional procedural
or regulatory requirements that you is and will be solely responsible for and
must fulfill.

 

On Behalf of The Western Union Company

 

By:         ____________________________

Title:      < Name, Title, Signature>

 

I accept the grant of Options under the terms and conditions set forth in this
Agreement.

 

By:         ____________________________

<Participant Name>

 

Date: <Date>





7

Section 16 Officer (Non-U.S.)

--------------------------------------------------------------------------------

 

 

APPENDIX

 

THE WESTERN UNION COMPANY

2015 LONG-TERM INCENTIVE PLAN

NONQUALIFIED STOCK OPTION AGREEMENT

 

ADDITIONAL TERMS AND PROVISIONS

FOR NON-US SECTION 16 OFFICER

 

 

Terms and Conditions

 

This Appendix includes special terms and conditions applicable to you if you
reside in one of the countries listed below.  These terms and conditions are in
addition to or, if so indicated, in place of, the terms and conditions set forth
in the Agreement.  Unless otherwise provided below, capitalized terms used but
not defined herein shall have the same meanings assigned to them in the Plan and
the Agreement.

 

Notifications

 

This Appendix also includes country-specific information of which you should be
aware with respect to your participation in the Plan.  The information is based
on the securities, exchange control and other laws in effect in the respective
countries as of January 2019.  Such laws are often complex and change
frequently.  As a result, the Company strongly recommends that you do not rely
on the information noted herein as the only source of information relating to
the consequences of your participation in the Plan because the information may
be out of date at the time that you exercise the Stock Option or sell shares of
Common Stock acquired under the Plan.

 

In addition, the information is general in nature and may not apply to your
particular situation, and the Company is not in a position to assure you of any
particular result.  Accordingly, you are advised to seek appropriate
professional advice as to how the relevant laws in your country may apply to
your situation.  Finally, please note that if you are a citizen or resident of a
country other than the country in which you are currently working, or transfer
employment after grant, the information contained in this Appendix may not be
applicable to you.

 

AUSTRIA

 

Notifications

 

Consumer Protection Notification.  If the provisions of the Austrian Consumer
Protection Act (the “Act”) are applicable to the Agreement and the Plan, you may
be entitled to revoke your acceptance of the Agreement under the conditions
listed below:

 

(i)           If you accept the Agreement outside the business premises of the
Company, you may be entitled to revoke your acceptance of the Agreement,
provided the revocation is made within one week after you accept the Agreement.

 

(ii)          The revocation must be in written form to be valid.  It is
sufficient if you return the Agreement to the Company or the Company’s
representative with language which can be understood as your refusal to conclude
or honor the Agreement, provided the revocation is sent within the period set
forth above.

 

Exchange Control Information. If you hold shares of Company stock outside of
Austria, you must submit a report to the Austrian National Bank. An exemption
applies if the value of the shares as of any given quarter does not exceed
€30,000,000 or as of December 31 does not exceed €5,000,000. If the former
threshold is exceeded, quarterly obligations are imposed, whereas if the latter
threshold is exceeded, annual reports must be given. The annual reporting date
is as of December 31 and the deadline for filing the annual report is January 31
of the following year. If quarterly obligations are imposed, the reporting date
is the end of each quarter and the deadline for filing the report is the 15th of
the month following.

When shares are sold, there may be separate exchange control obligations if the
cash received is held outside Austria.  If the transaction volume of all your
accounts abroad exceeds €10,000,000, the movements and balances of all accounts
must be reported monthly, as of the last day of the month, on or before the
fifteenth day of the following month with the form “Meldungen SI-Forderungen
und/oder SI-Verpflichtungen.” 

8

Section 16 Officer (Non-U.S.)

--------------------------------------------------------------------------------